Title: Charles Somerset Woodham to Samuel Soumain, 22 July 1762
From: Woodham, Charles Somerset
To: Soumain, Samuel


Dear Friend
Kingston Jamaica July 22. 62
My long Silence has no doubt made you conclude, I had quite forgot my old acquaintance, but the Motive of this cessation has not been owing to disrespect, but rather Idleness, therefore hope you will Excuse it; I some time ago Sent you a Power of Attorney to recover Some plate of mine in the hands of Mr. Franklan but you have never been kind enough to write me, if said plate is in [his] Possession, shoud therefore Esteem it a Singular [Favour] you would inform me how things are Situated, whether Mr. Franklan if you have got the plate obliged you to pay what they said was owing to ’em from Mr. Danills Estate, for that was the reason they refused sending the plate to me if you have advanced the Money I hope you have made Mr. Franklan make Path to his Debt, otherwise I cannot charge it to Mr. Daniells Estate, to whom I am the administrator; in Short advice me of your Proceedings, at same time Send an Account Current, that I may see what Ballance is due to you, and whatever it is, I will faithfully transmit it you, and give direction at same time, where I woud have you send my Plate. Mrs. Woodham joins in our best Respects to Self and Family Remains me Your Sincere Friend
Charles Somerset Woodham

I am just come from England propose seeing it again next year Via Philadelphia.

 Addressed: To / Mr. Samuel Soumain / Goldsmith / Philadelphia
Endorsed: Recd Octr 13–1762
